NOTICE OF ALLOWANCE
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the limitations
set forth in independent Claims 1, 15, and 18 are not disclosed nor taught by the prior art. Examiner finds the amendment and arguments made by applicant in the remarks dated 03/28/2022 to be persuasive and overcome the prior art of record. 

The closest prior art of record is Wilson (2,144,004), Spencer (869,745), Fukuhara (5,337,779), Chen et al. (US 2010/0079296 A1), and Goeckner et al. (US 2008/0000358 A1).

The following is an examiner's statement of reasons for allowance: 
The prior art does not anticipate nor render obvious the combination set forth in the independent claim. The aforementioned references teach a beverage chiller, a tube, a dispensing section, a platform, and a drain. 

However, the references relied upon fail to teach specific the limitations of:
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show the limitations of claims 1, 15, and 18. 
In regards to Claim 1: “… a dispensing section disposed directly below the heat exchanger section … a spout disposed within the dispenser housing and fluidically connected to the second end of the coiled tubing, a platform disposed within the opening extending into the dispenser housing and configured to receive a container through the opening for receiving the beverage dispensed at or near the predetermined chilled temperature from the spout of the dispensing section, and … wherein the beverage collection section, the heat exchanger section and the dispensing section are fluidically connected and vertically stacked in a stacking direction relative to each other.”
 
In regards to Claim 15: “…a dispensing section disposed directly below the heat exchanger section … a spout disposed within the dispenser housing and fluidically connected to the second end of the coiled tubing, a platform disposed within the opening extending into the dispenser housing and configured to receive a container through the opening for receiving the beverage dispensed at or near the predetermined chilled temperature from the spout of the dispensing section, … the heat exchanger section and the dispensing section are fluidically connected and vertically stacked in a stacking direction relative to each other…” 

In regards to Claim 18: “…a dispensing section disposed directly below the heat exchanger section for dispensing the beverage at or near the predetermined chilled temperature, the dispensing section including a base defining a bottom surface of the beverage chiller, the dispensing section including a dispenser housing with a wall defining a cylindrical configuration and having a cutout forming an opening extending into the dispenser housing, and the dispensing section including a spout disposed within the dispenser housing and fluidically connected to the second end of the coiled tubing, a platform disposed within the opening extending into the dispenser housing…”
  
Election/Restrictions
Claims 1-3, 5, 7, 9, 14, and 21-29 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-16, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/18/2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-3, 5, 7, 9, 14, and 21-29 are allowable. Claims 8, 15-16, 18-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I., II., III., and Species A-E, as set forth in the Office action mailed on 09/18/2018, is hereby withdrawn and claims 8, 15-16, and 18-20, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1-3, 5, 7-9, 14-16, and 18-29 are allowed. 

Therefore, when viewed as a whole and for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claim. Further search was conducted, and no prior art was found that renders the claims anticipated or in combination, obvious. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Popky (2,230,905).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557. The examiner can normally be reached 10 a.m. - 6 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        


                                                                                                                                                                                          

 /ERIC S RUPPERT/ Primary Examiner, Art Unit 3763